Citation Nr: 1431624	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial evaluation for right wrist degenerative arthritis of the radial navicular joint space, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a deviated nasal septum.

5.  Entitlement to service connection for a lung disability, to include asbestosis.

6.  Entitlement to service connection for pulmonary hypertension.

7.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to February 1981.

These matters come before the Board of Veterans' Appeals (the Board) from May 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record reflects that after the final Statement of the Case (SOC), the Veteran submitted additional relevant evidence to the Board.  No subsequent Supplemental SOC (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issues of entitlement to an increased initial evaluation for right wrist degenerative arthritis of the radial navicular joint space, entitlement to service connection for right shoulder and right elbow disabilities, and entitlement to TDIU, are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  The Veteran's asbestosis is etiologically related to active service.

2.  The Veteran's pulmonary hypertension is etiologically related to his service-connected asbestosis.

3.  The Veteran's deviated nasal septum disability cannot be satisfactorily disassociated from his active service.


CONCLUSIONS OF LAW

1.  Asbestosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The elements necessary to establish service connection for pulmonary hypertension, as secondary to service-connected asbestosis, have been established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  A deviated nasal septum disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In order to establish service connection for the claimed disabilities, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

Lung Disorder

Private treatment records from the Veteran's pulmonologist, Dr. Handshoe, indicate a current diagnosis of asbestosis.  VA treatment records confirm the Veteran's diagnosis and treatment for asbestosis.  Therefore, the first Hickson element is satisfied.

The Veteran's personnel records indicate he was a Boiler Technician for several years, and later served as an Inspector for the Main Propulsion Steam Generating Plant and as a Supervisor of the Steam-Generating Plant.  In light of the Veteran's occupational specialties, the Board finds it highly probable that he was exposed to asbestos and other chemicals during service.  Accordingly, the second Hickson element is satisfied.

Regarding the third Hickson element, evidence of a nexus between the Veteran's in-service exposure and his current asbestosis, there are several positive statements of record.  In a February 2010 treatment note, Dr. Handshoe stated that it was "indisputable" that the Veteran's asbestosis was directly linked to his military exposure to asbestos.  In a March 2011 treatment note, Dr. Handshoe again stated that the Veteran's asbestosis was directly attributable to his time in the Navy.  Additionally, in a March 2013 letter, VA Nurse Practitioner Pelletier indicated that she concurred with Dr. Handshoe's opinion that the Veteran's asbestosis was directly linked to exposure which occurred during his service in the Navy.  The Board notes the record contains no negative nexus evidence.  Thus, the third Hickson element is satisfied.

As all elements required to establish that asbestosis was incurred in service, service connection for asbestosis is warranted.

Pulmonary Hypertension

Private treatment records from the Veteran's pulmonologist, Dr. Handshoe, repeatedly indicate a current diagnosis of pulmonary hypertension.  Therefore, the first Wallin element is satisfied.

As established above, the Veteran is service-connected for asbestosis.  Thus, the second Wallin element is met.

Regarding the third Wallin element, evidence of a nexus between the Veteran's pulmonary hypertension and his service-connected asbestosis, Dr. Handshoe opined in the February 2010 treatment note that the Veteran's pulmonary hypertension was caused by his asbestosis.  Additionally, in a June 2011 letter, Dr. Engelman reported that the Veteran's pulmonary hypertension was a secondary consequence of his asbestosis.  The Board acknowledges the opinions by Dr. Handshoe and Dr. Engelman are somewhat conclusory, but notes that the record contains no negative evidence nexus evidence.  Thus, the third Wallin element is satisfied.

In light of the foregoing, service connection for pulmonary hypertension, as due to service-connected asbestosis, is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Deviated Nasal Septum

A January 2009 letter from Dr. Marwick indicated the Veteran had a diagnosis of right deviated nasal septum with bilateral boggy turbinates.  Dr. Marwick added that the deviated nasal septum resulted in near complete obstruction of the Veteran's right nasal cavity and more than 50 percent obstruction of the left nasal cavity.  Therefore, the first Hickson element is satisfied.

Regarding the second Hickson element, the Veteran stated in his November 2008 service connection claim that he injured his nose while his ship was docked in Jeddah, Saudi Arabia.  The Veteran also submitted a buddy statement from R. W., which corroborated the Veteran's account of his in-service injury.  Additionally, the Veteran submitted a letter from his wife dated in January 2009, in which she indicated that the Veteran suffered frequent headaches and sinus problems following his injury, during and since service.  She also reported that the Veteran treated these problems with over the counter medication.  

The Veteran, his wife, and R. W. are competent to testify as to in-service events and injuries they witnessed or experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board acknowledges that the Veteran's service treatment records do not contain any contemporaneous documentation of the reported injury.  Nevertheless, affording the Veteran the benefit of the doubt, the Board finds that the Veteran has satisfied the second Hickson element.

Regarding the third Hickson element, evidence of a nexus between the Veteran's in-service injury and his diagnosed deviated nasal septum, there is one nexus opinion of record.  In his January 2009 letter, Dr. Marwick indicated that the Veteran's deviated nasal septum was probably secondary to trauma.  He added that based on the account provided by R. W., the trauma occurred while the Veteran was stationed in the Persian Gulf.  Although Dr. Marwick's opinion is somewhat conclusory in nature, the record contains no negative nexus evidence.  Thus, the third Hickson element is satisfied.

In the absence of any contrary evidence, and resolving all reasonable doubt in favor of the Veteran, his deviated nasal septum cannot be satisfactorily disassociated from service.  Thus, all elements required to establish service connection for a deviated nasal septum disability have been satisfied, and service connection is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for asbestosis is granted.

Service connection for pulmonary hypertension, secondary to service-connected asbestosis, is granted.

Service connection for a deviated nasal septum disability is granted.


REMAND

Preliminarily, the Board notes that pertinent records may be absent from the claims file.  In a July 2011 statement, the Veteran referred to care he received from Dr. Baker, circa December 2007, which was likely related to his claimed elbow and shoulder disabilities.  However, records from Dr. Baker are not in the claims file.  As these records pertain to the Veteran's aforementioned claims, they should be obtained and made part of the record.

With respect to the Veteran's claim of entitlement to an increased initial evaluation for right wrist degenerative arthritis of the radial navicular joint space, the Board notes the Veteran was afforded a VA examination in February 2011.  However, the SOC issued by the AOJ in June 2011 did not consider the February 2011 VA examination report.  As the Veteran has not waived his right to have the AOJ initially consider the findings of the February 2011 VA examination report, the claim must be remanded for AOJ consideration.  38 C.F.R. §§ 19.29, 19.31, 19.37 (2013).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the record suggests that the Veteran is unable to maintain substantially gainful employment, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his TDIU claim, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records, to include those relating to the Veteran's right elbow and right shoulder disabilities.  All records received should be associated with the claims folder.

3.  Request the Veteran furnish all dates and places of medical care for his right elbow and right shoulder disabilities, to include treatment from Dr. Baker from on or about December 2007.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims folder.

4.  Complete any development required to adjudicate the Veteran's inferred claim of TDIU, to include that required to assess the functional impairment caused by his service-connected disabilities (arthritis of the left wrist, status post fracture; limited painful motion of the left elbow; bilateral hearing loss; tinnitus, and right wrist degenerative arthritis of the radial navicular joint space, asbestosis, pulmonary hypertension, and a deviated nasal septum disability).

5.  Thereafter, readjudicate the issues on appeal, to include TDIU.  Conduct any further TDIU development deemed necessary based on the resolution of the pending service connection claims.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC which addresses all evidence associated with the claims file since the last SOC.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


